Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/590,922 filed on 02/02/2022.  Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryu (US 4,619,156) in view of Hofmann (WO 2015/156797). This reference is cited in the IDS filed 02/02/2022.
Kiryu shows a flexible transmission element (Fig. 3), comprising:
a sleeve-shaped, outer toothed section (3) having outer toothing (3a);
a flange (30) connected to said sleeve-shaped, outer toothed section (3), the flange including a plurality of openings (30a); and
the plurality of openings includes at least one elongated opening that is concavely curved shape with respect to a center axis of the transmission element.
Kiryu does not show the outer toothing (3a) being formed from sheet-metal.
Hofmann teaches a strain wave gear, wherein the flexspline is formed from sheet-metal (see para 0082).
It would have been obvious to form the outer toothing of Kiryu from sheet-metal in view of Hofmnn, since the examiner takes Official Notice of the selection of any of these known material to form the outer toothing of Kiryu would be within the level of ordinary skill in the art, see In re Leshin, 125 USPQ 416.
As to claim 5, wherein the flange (30) extends radially outward from said sleeve-shaped, outer toothed section (3).
As to claim 6, wherein an inner surface of said sleeve-shaped, outer toothed section (3) is cylindrical.
As to claim 7, wherein said sleeve- shaped, outer toothed section (3) is defined on an axial end (right end) of the flexible transmission element.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-16 are allowed.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658